DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the whole upper surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the uppermost absorption layer" in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
s 1 – 4 and 6 – 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1 659 144 and further in view of WO 2005/092955 A1.
Regarding claim 1, EP 1659144 (hereinafter “Saito”) discloses an absorbent article [0081] comprising:
an absorbent body composed of at least one absorption layer [0010], wherein
the absorbent body includes a hydrophobized adsorbent [0083] fully capable of performing the recited function and (a) a water absorbent resin powder [0159],
and wherein the hydrophobized adsorbent is provided at a location closer to a skin surface side of a wearer than the water absorbent resin powder as set forth in [0096].
 The difference between Saito and claim 1 is the explicit recitation that the water absorbent resin powder has the specific absorption speed.
WO 2005/092955 (hereinafter “Ishizaki) teaches a water absorbent resin powder having an absorption speed in a range from 6 seconds to 60 sections as set forth on page 43, lines 19 - 27.
It would have been obvious to one of ordinary skill in the art to provide the article of Saito with a water absorbent resin powder having the claimed absorption speed in order to fulfill a sufficient effect and avoid any unpleasant feeling to the user as taught by Ishizaki on page 43, lines 20 - 27. 


As to claim 2, Saito discloses an absorbent article wherein the hydrophobized adsorbent is selected from the listed group as set forth in at least [0082].
With reference to claim 3, Saito teaches the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Saito and claim 3 is the provision that the water absorbent resin powder satisfies certain requirements.
Ishizaki teaches a water-absorbent resin powder meeting the following requirements (b) to (d): 
(b) Moisture absorption blocking ratio: 10% or lower (n page 43, line 28 to page 44, line 7), 
(b) Absorption ratio: 30 g/g to 70g/g (page 42, lines 26 - 31); and
(d) Water retention amount: 25g/g to 65g/g as set forth on page 23, lines 20 - 26.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Saito with the water absorbent resin powder having the claimed requirements in order to fulfill a sufficient effect and avoid any unpleasant feeling to the user as taught by Ishizaki on page 43, lines 20 - 27. 
Regarding claim 4, Saito teaches the amount as claimed as set forth in [0135-0136].

With respect to claim 6, Saito discloses an absorbent article comprising a liquid permeable topsheet, a liquid impermeable backsheet and an absorbent body interposed therebetween as set forth in at least [0036].
As to claim 7, see [0233] of Saito.
With reference to claims 8 – 10 and 15, see the rejection of claim 1.
Additionally, Saito discloses that the hydrophobized adsorbent (designated as C, C1, C2, C3 – see [0063]) is present on a part of the surface of each particle of the absorbent resin particles as set forth in [0096]. Saito also discloses that when the absorber is formed, the absorbent resin particles are dispersed between layers in a layered structure [0224]. As such, the hydrophobized adsorbent would be provided at a location closer to a skin side surface of a wearer because the hydrophobized adsorbent is present on the surface (i.e., upper surface) of the absorbent resin particle.  The absorber will also include at least two absorption layers (cl. 10 and cl. 15) as set forth in [0224-0225].
It is noted that the limitations of claim 9 are optional, and are therefore not required to be present.
With respect to claims 11-14 and 16-19, see the rejection of claims 8 –10 and 15.
Saito provides the hydrophobized adsorbent supported on a liquid permeable nonwoven fabric sheet (cl. 11) as set forth in [0224-0225]. As discussed in the rejection 
 Additionally, the product by process language is noted (i.e., laminated).  Applicant is reminded that the manner in which the article is produced does not lend patentable weight to the article claim. 
Furthermore, the manner in which the adsorbent is provided (i.e., across the whole upper surface and/or via multiple streaks) is considered to be within the level of ordinary skill in the art motivated by the desired result of the structure.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 1 659 144 in view of WO 2005/092955 A1 and further in view of .
With respect to claim 5, Saito in view of Ishizaki teach the invention substantially as claimed as set forth in the rejection of claim 1.
The difference between Saito a in view of Ishizaki and claim 5 is the provision that the hydrophobized adsorbent has a specific surface area of 200m2/g or more.
Kitahata et al. (hereinafter “Kitahata”) teaches an analogous adsorptivity imparting agent containing silica and being useful in sanitary articles (abstract) where the adsorptivity imparting agent has a specific surface area of 200m2/g or more as set forth in the abstract.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the adsorbent of Saito in view of Ishizaki with the specific surface . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2004/0116883 is cited for the disclosure of utilizing free-flowing particulate material within an absorbent article.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781